Appeal by defendant from a judgment of the County Court, Nassau County, rendered December 18, 1978, convicting him of criminal sale of a controlled substance in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Although we agree with defendant that the trial court erred in failing to give an accomplice instruction notwithstanding defendant’s failure to so request (see People v Ramos, 68 AD2d 748), we conclude that the proof of guilt without the accomplice testimony is overwhelming and accordingly a reversal in the interest of justice is not warranted (see People v Ramos, supra, p 754). We have examined defendant’s other contentions and have found them to be without merit. Damiani, J. P., Gibbons, Margett and Martuscello, JJ., concur.